DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-38 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 15 June 2021 is acknowledged. Applicant’s election without traverse of the species, PDL1, CD40L and IgG4 Fc is acknowledged. Claims 32-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 3, 5, 6, 11, 12, 16, 17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1, 2, 4, 7, 8-10, 13-15 and 18-31 are under examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 13-15 and 22-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 14, 18, 20 and 21 recite the limitation "ligand subunits".  However the limitation ligand subunits is not present in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 20 recites the limitation "Fab".  However the limitation Fab fragment is not present in claim 1. There is insufficient antecedent basis for this limitation in the claim.

Claims 14 recites the limitation “the CD40L ligand subunit comprises a Trp residue at position 194” and claim 15 recites the limitation“ wherein the Trp residue at position 194 is a C [Wingdings font/0xE0] W substitution”. However, the sequence of the CD40L ligand has not been identified and there is no SEQ ID NO. listed for the CD40 ligand subunit in either claim 14 or 15.
Appropriate corrections are required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  THIS IS A NEW MATTER REJECTION.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims are not described in the Specification as originally filed.
In the instant application, there is no support in the specification, as originally filed, for the claim limitations “the CD40L ligand subunit comprises a Trp residue at position 194” and “ wherein the Trp residue at position 194 is a C [Wingdings font/0xE0] W substitution”
The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 8-10, 18, 20 and  26-30  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gauthier et al (US 2017/0210802, published 27 July 2017, IDS).
Gauthier teaches a bispecific fusion protein, comprising a single chain fusion protein comprising a first binding region specific for a first cell surface target, an IgG4 Fc monomer, and a second binding region specific for a second cell surface target, wherein the first binding region and the second binding region are covalently linked to the Fc monomer via a peptide linker (paragraphs 28, 29, 237, 240, 241, 243). Gauthier disclose that the polypeptide may be fused to the N- or C- terminus of a human Fc domain (paragraphs 29, 33, 34, 41). Gauthier discloses that the binding region may comprise an Fab antibody fragment that binds to PD-L1 (paragraphs 142, 147, 163, 171). Gauthier disclose the linker GGGGSGGGGsGGGGS (Figure 2).












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7-10, 13 and 18-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al (US 2017/0210802, published 27 July 2017, IDS, cited previously) as applied to claim in view of Hill et al (US 9,340,599, issued 17 May 2016) and Overwijk et al (US 2020/0165339, published 28 May 2020, effective filing date 2 November 2015).
	Gautheir has been disclosed supra.
	Gautheir does not disclose that the fusion protein comprises a CD40L ligand subunits. 
Hill teaches a single chain fusion polypeptide comprising a first second and third soluble CD40L cytokine domain wherein each of the first and second peptide linkers independently have a length of 3-8 amino acids and are independently glycine/serine linkers and additionally comprise further domain which is an Fc fragment domain and a third peptide linker at the C-terminal end (claim 15).  Hill et al teach a dimer of the two single chain polypeptides of claim 15.  
Overwijk teaches treating cancer with anti-CDL1 and a CD154 (CD40L) agonist polypeptide (paragraphs 8, 10-12, 25, 31, 67, 154, 155). Overwijk disclose that the CD40L and the anti-PD-L1 may be linked together in a fusion protein (paragraph 54)
	One of ordinary skill in the art would have been motivated to apply Hill and Overwijk’s fusion protein comprising a CD40L polypeptide to Gautheir’s fusion protein comprising an anti-PDL1 antibody, an Fc monomer and an additional polypeptide domain because Owerwijk discloses the additive effect of the treatment of CD40L polypeptide and anti-CD-L1 antibody treatment on cancer cells (Figs. 2C-E). It would have been prima facie obvious to combine Gautheir’s fusion protein comprising an anti-PDL1 antibody, an Fc monomer and an additional polypeptide domain with Hill and Overwijk’s fusion protein comprising a CD40L polypeptide to make a bispecific fusion protein, comprising a single chain fusion protein comprising an anti-PD-L1 antibody, an IgG4 Fc monomer, and a CD40L polypeptide , wherein the anti-PD-L1 antibody and the prima facie obvious to substitute Hill and Overwijk’s CD40L polypeptide for Gautheir’s additional polypeptide to have a bispecific fusion protein, comprising a single chain fusion protein comprising an anti-PD-L1 antibody, an IgG4 Fc monomer, and a CD40L polypeptide. One of ordinary skill in the art would have had a reasonable expectation of success in making the fusion protein because making fusion proteins with antibodies and polypeptides were well known in the art. 


Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or 

	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642